         Case 1:19-cv-10736-DJC Document 43 Filed 07/09/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS




 ALAN DECHTER, LEON KADIS, MERRY SMITH,
    TRAUTE MARSHALL, GEORGE FLESH, and                                      C. A. NO. 19-10736-DJC
    REBECCA KATZ
                              Plaintiffs
                    v

 CITY OF NEWTON SCHOOL COMMITTEE, RUTH
    GOLDMAN, in her official capacity as NEWTON                            MOTION FOR LEAVE
    SCHOOL COMMITTEE CHAIRPERSON, DAVID                                    TO FILE PLAINTIFFS’
    FLEISHMAN in his official capacity as NEWTON                            REPLY TO AMICUS
    SUPERINTENDENT OF SCHOOLS, HENRY                                      BRIEF AND SUR-REPLY
    TURNER in his official capacity as PRINCIPAL OF                         TO DEFENDANTS’
    NEWTON NORTH HIGH SCHOOL, JOEL                                               REPLY
    STEMBRIDGE in his official capacity as PRINCIPAL
    OF NEWTON SOUTH HIGH SCHOOL, JONATHAN
    BASSETT in his official capacity as CHAIR OF THE
    HISTORY AND SOCIAL SCIENCES DEPARTMENT
    OF NEWTON NORTH HIGH SCHOOL, JENNIFER
    MORRILL in her official capacity as CHAIR OF THE
    HISTORY DEPARTMENT OF NEWTON SOUTH
    HIGH SCHOOL, DAVID BEDAR in his official
    capacity as HISTORY TEACHER AT NEWTON
    NORTH HIGH SCHOOL, and JAMIE RINALDI in his
    official capacity as HISTORY TEACHER AT NEWTON
    SOUTH HIGH SCHOOL
                                          Defendants


       Plaintiffs hereby request this Court to allow them to file the accompanying Reply to

Amicus Brief and Sur-Reply to Defendants’ Reply. As grounds for this Motion, Plaintiffs state

that the Amicus brief and Defendants’ Reply to Plaintiffs’ Opposition relied heavily on a case

previously not cited by Defendants, and Plaintiffs would like an opportunity to address it.

                                                     PLAINTIFFS
                                                     By their attorney,
          Case 1:19-cv-10736-DJC Document 43 Filed 07/09/19 Page 2 of 2




                                                       ___/s/__________
                                                       Karen Hurvitz
                                                       BBO No. 245720
                                                       Law Office of Karen D. Hurvitz
                                                       34 Tanglewood Drive
                                                       Concord, MA 01742
                                                       (617) 513-3365
                                                       HurvitzLaw@comcast.net

                                    CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will be
sent to those indicated as nonregistered participants on July 9, 2019.

                                                       /s/___________
                                                       Karen Hurvitz
